Citation Nr: 0614672	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to Agent Orange.

2.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).   

3.  Entitlement to an initial rating greater than 10 percent 
for diabetes mellitus with erectile dysfunction.  

4.  Entitlement to an effective date earlier than September 
7, 1999, for the granting of service connection for PTSD by 
the agency of original jurisdiction.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma, which granted service connection for 
diabetes mellitus and assigned a 10 percent rating, and also 
denied service connection for a skin disability.   The matter 
also comes on appeal from a March 2002 rating decision which 
granted service connection for PTSD and assigned a 30 percent 
rating.  Later during the course of the appeal, the RO 
increased the veteran's initial rating to 50 percent.  The 
matter also comes on appeal from a March 2005 rating decision 
which denied the veteran entitlement to a TDIU.  

In November 2005, a video conference hearing on appeal was 
held before the undersigned, who is the Acting Veterans Law 
Judge designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.

All of the issues on appeal are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
the part of the veteran.  


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability, and the 
effective date of the disability.  

Regarding the veteran's claim for an earlier effective date 
for the grant of service connection for PTSD, the appellant 
has not been informed as to how he may prevail on his claim.  
In the absence of such prior notice, the Board finds that the 
claim must be returned to the RO/AMC so that a new VCAA 
letter may be issued under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes this missing information.

With respect to the claim involving a skin disorder to 
include as secondary to Agent Orange, the VCAA requires not 
only that the RO/AMC (through the VCAA letter) inform the 
veteran how he can prevail on his service connection claim, 
but the RO/AMC must discuss the difference in direct service 
connection and service connection secondary to an unknown 
agent.  Because the RO/AMC has not done this, this issue must 
be returned to the RO/AMC so that another, more complete, 
VCAA letter may be accomplished.

VA also has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  The veteran has claimed that he now suffers 
from a skin disorder that is secondary to his exposure to 
Agent Orange.  The record reflects that a VA doctor has not 
opined as to whether the veteran now has a disability of the 
skin and whether any found skin disability is the result of 
or may be related to the veteran's military service.  A 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluations 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board issues a determination on the merits of his 
claim.

With respect to the veteran's diabetes mellitus, the record, 
through statements provided by the veteran, reflects that he 
has either received treatment or advise from a private 
physician or that he has had additional treatment for the 
condition.  The records from this treatment do not appear to 
be of record.  The RO/AMC has a duty to obtain those records 
and if that is not successful, then to inform the veteran 
that it has attempted to obtain those records and that it is 
his responsibility to secure those records and forward them 
to the RO/AMC for review.  Hence, the veteran should be 
contacted and asked to provide additional information with 
respect to his diabetes mellitus so that those medical 
treatment records may be obtained and included in the claims 
folder for future review.  

Along with remanding the claim for the purpose of obtaining 
additional documents pertaining to his diabetes mellitus, the 
Board also believes that the veteran should undergo an 
examination specifically to determine the severity of the 
condition.  That is, during his testimony, the veteran stated 
that he had been told that he should take insulin.  However, 
he was unclear as to who advised him to take insulin.  He was 
also vague as to what symptoms and manifestations he was 
actually suffering therefrom.  Hence, a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment for diabetes mellitus 
with erectile dysfunction (the complete claims folder) so 
that the disability evaluations will be a fully informed one 
should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Regarding the veteran's claim for a higher initial rating for 
PTSD, the veteran has been service-connected for PTSD, but is 
not service-connected for paranoid schizophrenia.  
Nevertheless, the veteran's attorney has insinuated, via her 
testimony before the Board, that the symptoms produced by 
both conditions are so intertwined that it is not possible to 
separate the effects of both mental disorders.  As such, the 
veteran's disability rating does not adequately reflect, in 
her opinion, the true debilitating effects of the veteran's 
psychological disorders.  In evaluating the veteran's 
service-connected disability, when it is not possible to 
separate the effects of the service-connected condition from 
a non-service connected condition, 38 C.F.R. § 3.102 (2005) 
dictates that such signs and symptoms be attributed to the 
service- connected condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  (In Mittleider, the veteran had been 
diagnosed with PTSD and various personality disorders and 
there was no medical evidence in the record separating the 
effects of the service-connected disability from the 
nonservice-connected disorders.  Id. at 182.)  Giving the 
benefit to the veteran and based, in part, on the veteran's 
representative's assertions, the Board believes that the 
claim for an increased initial rating for PTSD must be 
remanded so that medical evidence can be obtained that 
clearly differentiates, if possible, between PTSD and 
paranoid schizophrenia.  

Finally, the veteran has claimed that he is unable to obtain 
and maintain gainful employment because of his various 
service-connected disabilities and disorders.  The Court in 
Van Hoose v. Brown, 4 Vet. App. 361 (1993) has held that for 
a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  
See also 38 C.F.R. §§ 4.1, 4.15 (2005).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  

Because this issue is inextricably intertwined with the 
manifestations and symptoms caused by his psychiatric 
condition, along with the symptoms produced by his other 
service-connected disability and claimed disabilities, it is 
the opinion of the Board that the veteran's other claims must 
first be further developed.  Once the information pertaining 
to those issues have been obtained, then a determination 
should be made, based on the complete record, as to whether 
the veteran's service-connected disabilities truly prevent 
him from obtaining and maintaining gainful employment.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC must issue a letter that 
provides in detail what the veteran must 
do in order to prevail on his claim for 
service connection for a skin disability, 
to include as secondary to exposure to 
Agent Orange.  The RO/AMC must also 
inform, via the same VCAA letter, how he 
may prevail with respect to his claim for 
an earlier effective date.  The RO/AMC 
must also inform the veteran of the 
evidence and information needed to 
prevail on a claim for a total disability 
rating based on individual 
unemployability.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
now on appeal.  Copies of all documents 
forwarded to the veteran with respect to 
the VCAA should be included in the claims 
folder for future review.

2.  The RO/AMC should contact the veteran 
and request that he provide a listing of 
all of the medical professionals who have 
treated him for diabetes mellitus, 
regardless of whether those medical 
professionals are VA or non-VA doctors.  
Once the RO/AMC has received this 
information, the RO/AMC should obtain the 
veteran's clinical treatment records that 
show treatment for his service-connected 
diabetes mellitus.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with her responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2005).

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of the veteran's service-
connected diabetes mellitus, as well as 
to determine the nature and etiology of 
any skin disorders.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  If 
further testing is determined to be 
warranted, such testing or examination is 
to be accomplished.

Regarding the veteran's diabetes, the 
examiner should comment on whether the 
veteran's diabetes mellitus is 
controlled, and if it is, how it is 
controlled, i.e., diet, medications, etc.  
The examiner should specifically state 
whether the veteran requires the use of 
insulin.  The examiner should state 
whether the veteran has episodes of 
ketoacidosis or hypoglycemic reactions.  
The examiner is requested to discuss all 
of the symptoms and manifestations 
produced by the veteran's diabetes 
mellitus, to include any effect it may 
have on his extremities, eyes, etcetera.  
The examiner should further discuss 
whether the veteran is limited in the 
type of activities he may perform or 
participate therein, and whether the 
veteran must be hospitalized for 
treatment of the disability or whether 
such treatment requires visits to a 
diabetic care provider.  

Regarding the veteran's skin, the 
examiner should provide diagnoses of all 
disorders of the veteran's skin.  In 
particular, the examiner should comment 
on whether the veteran has chloracne.  

4.  The veterans should be scheduled for 
a VA psychiatric examination.  This 
examination should be accomplished in 
order to determine the extent and 
severity of the service-connected PTSD.  
The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  The examiner should 
answer the following questions/requests:  

a.  Indicate the exact diagnosis or 
diagnoses of the veteran's 
psychiatric disorder(s), and 
identify what symptoms, if any, the 
veteran currently manifests, or has 
manifested in the recent past, that 
are attributable to his service-
connected PTSD.  In other words, the 
examiner must discuss the symptoms 
produced by the veteran's service-
connected PTSD vs. the symptoms 
produced by the veteran's 
nonservice-connected paranoid 
schizophrenia.  

b.  Does the veteran have suicidal 
ideation?  

c.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

d.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

e.  Does the veteran have near-
continuous panic or depression 
affecting his ability to function 
independently, appropriately, and 
effectively?

f.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

g.  Does the veteran have spatial 
disorientation?

h.  Does the veteran neglect his 
personal appearance and hygiene?

i.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting?

j.  Is the veteran unable to 
establish and maintain effective 
relationships?

k.  Does the veteran have gross 
impairment in thought processes or 
communication?

l.  Does the veteran have persistent 
delusions or hallucinations?

m.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, 
what are examples of such behavior?

n.  Is the veteran in persistent 
danger of hurting himself or others?

o.  Is the veteran intermittently 
unable to perform activities of 
daily living (including maintenance 
of minimal personal hygiene)?

p.  Is the veteran disoriented to 
time or place?

q.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or his own name?

r.  Is the veteran unable to obtain 
or retain gainful employment because 
of his service-connected PTSD?

s.  If the veteran is unemployable 
because of several disorders 
including his service-connected 
PTSD, the examiner should estimate 
the percentage which his service-
connected PTSD contributes to his 
unemployability.  

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his attorney be 
provided a supplemental statement of the 
case.  The RO/AMC should determine 
whether separate ratings are assignable 
for the veteran's diabetes and his 
erectile dysfunction.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
WILLIAM R. STEYN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





